218 S.W.3d 554 (2007)
Reginald S. WESTFALL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87592.
Missouri Court of Appeals, Eastern District, Division One.
January 30, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 6, 2007.
Application for Transfer Denied May 1, 2007.
*555 Reginald S. Westfall, Charleston, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER.
Prior report: 149 S.W.3d 458.

ORDER
PER CURIAM.
Reginald Westfall ("Movant") appeals pro se from the denial of his post-conviction motion without an evidentiary hearing. Movant claims nine points on appeal, but we have consolidated them into six: 1) Movant claims that the motion court erred in granting his request for self-representation without an evidentiary hearing; 2) Movant claims that the motion court erred in denying, without an evidentiary hearing, his claim that the State committed a discovery violation by failing to disclose an ex parte order Movant filed against the victim; 3) Movant claims that the motion court erred in failing to issue findings of fact and conclusions of law; 4) Movant claims that the motion court failed to send him a timely notice of the entering of judgment; 5) Movant claims that the motion court erred in denying, without an evidentiary hearing, his claim of ineffective assistance of counsel for failing to object to the verdict director for assault in the first degree because it did not include the definition of "attempt"; 6) Movant claims the motion court erred in denying, without an evidentiary hearing, his claim that the imposition of his sentence was vindictive.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).